Citation Nr: 0531864	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  96-06 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to service connection for costochondritis, to 
include chest pain.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active service from July 1991 to July 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating determination of 
the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO).  The issues on appeal were last 
remanded by the Board in July 2003.


FINDINGS OF FACT

1.  Costochondritis is not shown by the postservice medical 
evidence.

2.  Chest pathology resulting in chest pain is not shown.

3.  The evidence reasonably shows that the veteran has 
chronic bilateral tinnitus caused by noise exposure on the 
flight line in service.


CONCLUSIONS OF LAW

1.  Costochondritis, to include chest pain, was not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  Bilateral tinnitus was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000)  Pursuant to this change, in Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. §§ 3.156, 3.159.  In 
this case, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the August 1995 rating 
determination, the December 1995 statement of the case (SOC), 
and the supplemental statements of the case (SSOC) issued in 
December 1997, December 1998, August 2000, January 2003 and 
June 2004 informed the appellant of the information and 
evidence needed to substantiate his claims.  Furthermore, in 
April 2002 and February 2004 letters, the veteran was 
informed of the VCAA.  He was specifically notified what the 
evidence had to show to establish entitlement, that VA would 
assist in obtaining any evidence identified by him, what he 
could do to help with his claim, where and when to send 
information or evidence, and where to contact to VA if he had 
any questions or needed assistance.  The SOC and SSOCs also 
informed him of the evidence that had been obtained and 
considered.  He was also told that if there was evidence that 
linked his claimed disabilities to service, that evidence 
must be submitted.  Thus, VA has satisfied its duty to notify 
the appellant.  

In Pelegrini the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision in a claim for VA benefits.  In 
the present case, the initial rating action was in 1995, 
prior to the passage of the VCAA.  It was impossible for the 
RO to provide VCAA notice before the initial rating decision.  
Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least two different occasions (see above).  Service 
medical records and VA treatment records were obtained and he 
was afforded VA examinations. 

While the notices provided to the appellant in April 2002 and 
February 2004 were not given prior to the first AOJ 
adjudication of the claims, the notices were provided by the 
AOJ prior to the transfer of the appellant's case back to the 
Board in May 2005.  After the notices were provided, the case 
was readjudicated, and an SSOC was provided to the appellant 
in June 2004. The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. There is no indication 
or contention that any defect in timing of the notice 
provided by the appellant constitutes anything more than 
harmless, non-prejudicial error. See Mayfield v. Nicholson, 
19 Vet. App. 220 (2005).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Again, the claimant 
has been provided with every opportunity to submit evidence 
and argument in support of the claims and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The AOJ 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the AOJ was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded 
examinations during the course of the appeal.  He also 
appeared at a hearing before a local hearing officer in March 
1999.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  There is no indication that 
there are any other relevant records to obtain, and any 
technical defect in meeting the VCAA requirements is not 
prejudicial to the veteran.  VA has essentially, in substance 
and in spirit, satisfied its duties to notify and to assist 
the appellant in this case.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).



Costochondritis

Service medical records reflect complaints of intermittent 
chest pressure in November 1993.  On examination tenderness 
of the chest wall was reproducible while supine.  The 
assessment was costochondritis.  On a January 1994 
examination the veteran provided a history of pressure in the 
chest, but it was noted that no significant pathology had 
been found.  The veteran reported that the doctor said it was 
some kind of infection.  On separation examination in May 
1994, physical examination of the chest was normal, and on 
medical history, the veteran denied having or having had 
pressure in the chest.

On VA general medical examination in September 1994 the 
veteran's complaints included nonradiating precordial chest 
pain.  No relevant findings or diagnoses were recorded.

VA and private medical records from 1994 to 2004 show the 
veteran was evaluated for cardiac disorders and was treated 
for hypertension.  Complaints of chest pain were reported in 
April 1997, but on examination there was no pain on palpation 
of the chest area.  Vocational rehabilitation counseling 
records reflect the veteran's complaint of chest pain related 
to headaches in July 1997.  At the time of an April 1999 VA 
hypertension examination, the veteran denied chest pain at 
efforts.

On VA examination in March 2004 the examiner reviewed the 
claims file and noted the history reported by the veteran.  
Examination of the chest showed no reproducible chest pain to 
palpation.  Chest x-ray was normal.  The diagnosis was no 
evidence of costochondritis on this examination.

The record shows that the veteran was seen on one occasion in 
service for costochondritis.  Costochondritis has not been 
shown on any postservice medical record, and VA examination 
in 2004, specifically to ascertain whether or not the veteran 
now has costochondritis, found that he did not.  In the 
absence of evidence of current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
As the evidence does not show current disability, the claim 
for service connection for costochondritis must be denied.

The Board notes that the evidence shows that the veteran has 
undergone cardiac evaluation on several occasions and that he 
has in the past attributed his complaints of chest pain to 
migraine headaches and to hypertension; service connection 
has been established for both of these disabilities.  There 
is nothing in the review of the record indicating a 
pathological basis for his complaint of chest pain; there is 
no chest pain disability shown.  As such, there is no basis 
for a grant of service connection.

Tinnitus

Service medical records include a hearing conservation 
examination in January 1994 in which the veteran reported 
that he had ringing in his ear.  He had been exposed to loud 
noises and had been given hearing protection.  On separation 
examination in May 1994 physical examination of the ears was 
normal, and the veteran denied having or having had ear 
trouble.

The veteran's complaints included tinnitus on a VA general 
medical examination in September 1994.

At his March 1999 hearing, the veteran testified that he 
worked on the flight deck of an aircraft carrier and that he 
was exposed to a lot of noise with the jet engines taking off 
and landing.  He stated that the noise was intense.  He 
reported that it was like a whistle.  

On a VA ear examination in April 1999 the veteran reported 
that he had a high-pitched noise in both ears since 1993; he 
attributed this to flight deck noise.  The examiner noted 
that tinnitus was a subjective symptom and there was no way 
to pinpoint the cause.  However, if he had been exposed to 
high-pitched noise such as encountered on a flight deck 
caused by turbinate engines, the possibility existed.

On VA ear examination in March 2004 the examiner noted 
diagnoses of bilateral normal hearing by audiogram and 
bilateral tinnitus by history.  The examiner stated that 
tinnitus could not be explained with the present audiological 
findings.

A review of the evidence shows that the veteran complained of 
tinnitus on one occasion in service and on VA examinations in 
1994, 1999 and 2004.  The 1999 examiner noted the possibility 
that his tinnitus was related to noise exposure on the flight 
line in service.  The 2004 examiner could not provide an 
etiology for the veteran's tinnitus and apparently found no 
basis for a finding that the veteran has tinnitus.  In any 
event, the examiner did not provide any opinion as to any 
relationship between tinnitus and the veteran's service.  The 
veteran is competent to say that he has ringing in his ears.  
Although only a possibility of a relationship to service was 
noted in 1999, the Board finds that the veteran has 
complained of tinnitus in service and on several occasions 
since service and that he was exposed to excess noise on the 
flight line in service.  There is sufficient evidence to 
raise at least a reasonable doubt that the veteran has 
chronic tinnitus and that it is related to service.  
Consequently, service connection for tinnitus is granted.  
38 C.F.R. § 3.102 (2005) (When there is an approximate 
balance in the evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant).


ORDER

Service connection for costochondritis, to include chest 
pain, is denied.

Service connection for bilateral tinnitus is granted.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


